F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         May 23, 2005
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 NORMAN E. REED,

               Plaintiff - Appellant,                   No. 05-4006
          v.                                   (D.C. No. 2:04-CV-831-PGC)
 RANDY LONG, Captain, Utah State                          (D. Utah)
 Prison; JOHN GRAFF, Caseworker,
 Washington County Jail; CINDY
 MORIARTY, IDHO, Washington
 County Jail; FNU WIEGEIT, Corporal,
 Washington County Jail; MIKE
 HOGLUND, Mental Health, Utah
 State Prison; RICK NICHOLS,
 Sergeant, Utah State Prison; JACK
 FORD, Public Affairs, Utah
 Department of Corrections; STEVEN
 NORMAN, Mental Health, Utah State
 Prison, in their individual capacities,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.   This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      Plaintiff-Appellant Norman E. Reed, an inmate proceeding pro se, appeals

the dismissal of his 42 U.S.C. § 1983 claim alleging constitutional violations

related to his incarceration. The district court dismissed the claim without

prejudice for failure to exhaust administrative remedies. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      The Prison Litigation Reform Act requires inmates bringing prison-

condition actions to exhaust “such administrative remedies as are available[.]” 42

U.S.C. § 1997e(a). Suits involving multiple prison-condition complaints require

“total exhaustion,” meaning “all available prison grievance remedies must be

exhausted as to all of the claims.” Ross v. County of Bernalillo, 365 F.3d 1181,

1188 (10th Cir. 2004) (internal quotation marks omitted). To plead exhaustion

properly, the prisoner plaintiff “must . . . attach a copy of the applicable

administrative dispositions to the complaint, or, in the absence of written

documentation, describe with specificity the administrative proceeding and its

outcome.” Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1210 (10th Cir.

2003) (internal quotation marks and brackets omitted).

      Mr. Reed raises at least five different prison-condition claims. The only

items in the record addressing the exhaustion requirement are (1) a conclusory

statement claiming that “Plaintiff has previously sought informal or formal relief

                                          -2-
from the appropriate administrative officials regarding the acts complained of

herein to no avail,” R. Vol. I, doc. 8 at 7, and (2) a copy of one grievance, which

does not indicate the grievance level or outcome. Mr. Reed’s pleadings and

attached grievance form do not satisfy the requirements of Steele by establishing

that he has exhausted all his administrative remedies. To the extent that he may

be able to satisfy the exhaustion requirement for a claim by showing that he was

thwarted by prison authorities, he must allege that in his district-court pleadings

as well.

        Having conducted de novo review, see Ross, 365 F.3d at 1185, we AFFIRM

for substantially the same reasons stated by the district court. Mr. Reed’s motion

to pay the appellate filing fee in partial payments is GRANTED. He is reminded

that he is obligated to continue making partial payments until the entire fee is

paid.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -3-